Citation Nr: 0106185	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran, whose death occurred on September [redacted], 1998, 
served on active duty from December 1942 to November 1945 and 
was held as a prisoner-of-war of the German government from 
December 1944 to April 1945.  The appellant in this matter is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The basis of the RO's denial was that 
the claim advanced was not well grounded.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claim at hand no longer 
exists.  The RO has not been afforded the opportunity of 
initially considering this matter under governing law and 
regulations, and, as the appellant has not been appropriately 
informed of the legal basis for the denial of her claim, she 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the appellant were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Also, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107). 

As well, the record reflects that further development of the 
evidence is needed for compliance with the VA's statutorily 
imposed duty-to-assist obligation, as redefined by the VCAA.  
In this regard, it is noted that one of the appellant's 
primary contentions is that the veteran's one and only 
service-connected disability, that of post-traumatic stress 
disorder with an anxiety reaction, materially contributed to 
his death by heart and lung disorders.  In support thereof, 
she offers a statement from the veteran's treating physician, 
to the effect that chronic anxiety and post-traumatic stress 
disorders were among the many precipitating factors to his 
fatal heart disease.  However, the record does not contain 
any reports of treatment subsequent to 1994, with the most 
recent VA examination having occurred in January 1995.  
Records relating to the veteran's terminal hospitalization at 
the Dubois Regional Medical Center in Dubois, Pennsylvania 
are likewise absent from the file.  Further attempts to 
secure medical data in the last several years of the 
veteran's life is deemed necessary in order to determine the 
likelihood that his service-connected psychiatric disability 
significantly contributed to his death.

Further medical input is also needed with respect to another 
issue raised by the veteran's treating physician in his 
October 1998 report, wherein he stated the following:  

An additional contributing factor, which is also 
difficult to gauge in an individual many years 
later, was the damaging effect of nutritional 
deprivation (e.g., beriberi) upon the heart.  
[The veteran's] POW experiences certainly 
included nutritional deprivation among other 
physical abuses, and the resulting metabolic and 
functional damage to the heart and other systems 
is well-recognized.

While available treatment records from such physician are 
silent as to the existence of any nutritional deficiency or 
resulting complications, the opinion offered creates a need 
to review records compiled in service and thereafter, not all 
of which are now on file.  For example, brief statements are 
shown to have been offered by Doctors Rose and Penza of 
Philadelphia during 1946 as to medical care rendered for a 
psychoneurosis, general run-down condition, and neurasthenia, 
but without accompanying records of treatment.  Records 
compiled by a physician of the veteran's employer shortly 
after his release from active duty are likewise absent, and 
during the course of various VA medical examinations 
conducted between 1946 and 1955, the veteran indicated that 
he had received treatment from Doctor Ernest Getto of Dubois, 
Pennsylvania, Doctors Magavero and Bellak, and at St. Agnes 
Hospital in 1954 and 1955, records of which are also absent.  
It is therefore necessary to attempt to secure additional 
treatment records, prior to seeking additional medical input 
as to whether any nutritional deficiency or beriberi heart 
disease was of service origin and what effect, if any, either 
might have had in causing or contributing significantly to 
the veteran's death.  In this regard, the RO's attention is 
directed to the following regulation, which is cited in 
pertinent part:

(c) Diseases specific as to former 
prisoners of war. 
If a veteran is: (1) A former prisoner of 
war and; (2) as such was interned or 
detained for not less than 30 days, the 
following diseases shall be service-
connected if manifest to a degree of 10 
percent or more at any time after 
discharge or release from active 
military, naval, or air service even 
though there is no record of such disease 
during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are 
also satisfied.

Beriberi (including beriberi heart 
disease).

    Note: For purposes of this section, 
the term beriberi heart disease includes 
ischemic heart disease in a former 
prisoner of war who had experienced 
localized edema during captivity.

38 C.F.R. §  3.309 (2000).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should attempt to obtain, 
through contact with the National 
Personnel Records Center and the 
Department of the Army, a complete set of 
the veteran's service medical and 
personnel records or extracts thereof, 
including those developed through the 
Office of U.S. Surgeon General.  Once 
obtained, such records should be made a 
part of the claims folder.

3.  The RO should contact the appellant 
in writing and advise her of her right to 
submit any additional argument and/or 
evidence in support of her claim of 
entitlement to service connection for the 
cause of the veteran's death.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records she may hold in her possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated since service; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of any 
disability that is claimed to have caused 
or contributed materially to the 
veteran's death.

4.  In addition, the appellant should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated the veteran during his lifetime 
for any disorder claimed to have caused 
or contributed to his death.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Special 
efforts should be made to obtain a 
complete set of all records compiled by 
Doctors Rose, Penza, Bellak (6th Street 
between Dickerson and Tosker, 
Philadelphia), Magavero, (16th and 
Wharton, Philadelphia), S. P. Girado 
(1317 Wolf Street, Philadelphia), as well 
as those on file at the Electric Storage 
Battery Company (Allegheny & 19th Street, 
Philadelphia), St. Agnes Hospital (South 
Broad Street, Philadelphia), Western 
Pennsylvania Hospital (Pittsburgh), and 
Dubois Regional Medical Center 
(Pittsburgh).  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the appellant responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

5.  The RO should initiate contact with 
R.O. Schamp, M.D., 40 Tealwood, Creve 
Coeur, Missouri, 63141, for the purpose 
of clarifying his October 1998 report.  
Specifically, it should be ascertained 
what the risk factors are for CAD, and 
what role they played in this particular 
veteran.  Also, the examiner should 
comment on why he considers PTSD to be at 
least as likely as not the cause of the 
CAD in this particular veteran.  Citation 
to medical authority for any position 
taken would be helpful.  The examiner 
should also note whether during the 
course of care of the veteran, he ever 
diagnosed or treated the veteran for a 
nutritional deficiency of any variety.

6.  Upon the completion of the foregoing 
development, the entirety of the 
veteran's claims folder is to be 
forwarded to a VA physician who 
specializes in cardiology for review.  
The purpose of such a review is to 
determine whether and to what degree 
service-connected disability of the 
veteran caused or contributed to his 
death.  

It is requested that the examiner offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

(a) The physician should note 
the risk factors for CAD and 
indicate what role they played 
in this particular veteran.  
Also, the examiner should 
comment on whether PTSD is at 
least as likely as not the 
cause of the heart disease in 
this particular veteran.  
Citation to authority would be 
helpful.   

(b)  Is it at least as likely 
as not that the veteran's 
service-connected post-
traumatic stress disorder with 
anxiety reaction was a direct 
cause or significant 
contributing cause of the 
veteran's death?

(c)  Is it at least as likely 
as not that the veteran 
developed a nutritional 
deficiency, including beriberi, 
in service, and if so, is it at 
least as likely as not that any 
such nutritional deficiency was 
a direct cause or a significant 
contributing factor in the 
veteran's death?

(d)  Is it at least as likely 
as not that the veteran, at any 
point during his post-service 
years, developed beriberi heart 
disease (defined for VA 
compensation purposes as 
inclusive of ischemic heart 
disease in a former prisoner-
of-war who had experienced 
localized edema in captivity) 
and if so, is it at least as 
likely as not that beriberi 
heart disease was a direct or 
significant contributory cause 
of the veteran's death?  If it 
is determined that the veteran 
developed localized edema in 
captivity, what is the basis 
for such conclusion?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA and all 
pertinent case law.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

